internal_revenue_service number release date index number ----------------------------- ------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-154863-05 date date ------------------------------------------ ------------------------------- -------------------------- ---------------- ------------------- ------------- -------------- ----------- taxpayer individual a ---------------------------------------- residence date date date date x dear ----------------------- this responds to your letter dated date requesting a ruling on whether you are eligible to exclude gain from the sale of a residence under sec_121 of the internal_revenue_code facts taxpayer purchased residence on date as a home for himself and hi sec_3 children at that time individual a was out of the country caring for her mother who had become ill approximately x later individual a returned from caring for her mother and taxpayer and individual a got engaged taxpayer and individual a were married on date individual a and her children move into residence with taxpayer and his children as a result of her illness individual a’s mother was left partially paralyzed and moved into residence on date because of her special needs in order to provide individual a’s mother with the space she needed for her special care and accommodations taxpayer and individual a sold residence on date and purchased a new home law and analysis sec_121 provides that a taxpayer's gross_income will not include gain from the sale_or_exchange of property if during the five-year period ending on the date of the plr-154863-05 sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer's principal_residence for periods aggregating two years or more the full exclusion is available only once every two years sec_1_121-2 of the income_tax regulations provides that if taxpayers jointly own a principal_residence but file separate returns each taxpayer may exclude from gross_income up to dollar_figure of gain that is attributable to each taxpayer’s interest in the property if the requirements of sec_121 have otherwise been met sec_121 provides for a reduced maximum exclusion for taxpayers who fail to satisfy the ownership and use tests or the limit of one sale every two years if the primary reason for sale_or_exchange is a change in place of employment health or unforeseen circumstances sec_1_121-3 provides that if the primary reason for a sale is to obtain provide or facilitate the diagnosis cure mitigation or treatment of disease illness or injury of a qualified_individual or to obtain or provide medical or personal care for a qualified_individual suffering from a disease illness or injury then the sale is by reason of health however a sale_or_exchange that is merely beneficial to the general health or well-being of an individual is not a sale by reason of health under sec_1_121-3 a qualified_individual includes the taxpayer the taxpayer’s spouse a co-owner of the residence a person who’s principal_place_of_abode is in the same household as the taxpayer and certain family members the reduced maximum exclusion is computed by multiplying the maximum dollar limitation of dollar_figure dollar_figure for certain joint filers by a fraction the numerator of the fraction is the shortest of the following periods the period of time that the taxpayer owned the property during the 5-year period ending on the date of the sale_or_exchange the period of time that the taxpayer used the property as the taxpayer's principal_residence during the 5-year period ending on the date of the sale_or_exchange or the period of time between the date of a prior sale_or_exchange of property for which the taxpayer excluded gain under sec_121 and the date of the current sale_or_exchange the numerator of the fraction may be expressed in days or months the denominator of the fraction is days or months depending on the measure of time used in the numerator based on the facts representations and the relevant law as set forth above we conclude that your primary reason for the sale of residence was the health of a qualified_individual consequently the sale of residence which you owned and used as your principal_residence for less than two of the preceding five years will allow you to exclude gain up to the reduced maximum exclusion amount under sec_121 plr-154863-05 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under ' except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter in addition no opinion is expressed or implied as to whether taxpayer and individual a have used residence as their principal_residence this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george f wright senior technician reviewer branch office of associate chief_counsel income_tax accounting
